Citation Nr: 1500479	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-13 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for nephropathy, including as secondary to diabetes mellitus, type 2.

2.  Entitlement to service connection for squamous cell carcinoma of the skin (claimed as skin cancer), including as due to exposure to herbicides.

3.  Entitlement to service connection for generalized infections of the skin, including as due to herbicide exposure or secondary to diabetes mellitus, type 2. 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968, with service in Vietnam.  These matters come before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals a December 2014 appellate brief. The remaining documents are either not pertinent to the present appeal or duplicative of documents contained within the paper claims file.
  
The issues of service connection for bilateral hearing loss and tinnitus have been raised by the record in an August 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of service connection for squamous cell carcinoma and generalized skin infections are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is no current disability.


CONCLUSION OF LAW

The criteria for a grant of service connection for nephropathy are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO provided the Veteran with notice in October r2008, prior to the decision on the claim. Moreover, the requirements with respect to the content of the notice were met in this case. The RO informed the Veteran in the January 2010 notice letter about the information and evidence that is necessary to substantiate her claim for service connection, and of the division of responsibilities in obtaining such evidence. The letter also explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran was also afforded a VA examination in February 2010. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the February 2010 VA opinion in this case is adequate as it was predicated on a review of the claims file and all pertinent evidence of record as well as on an examination during which a history was solicited from the Veteran. The examiner provided a complete rationale for the opinion stated, citing to the records reviewed. Thus, there is adequate medical evidence of record to make a determination in this case. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case. Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant. Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection for nephropathy

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2014).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2014).

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

Additionally, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2014). If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2014). The enumerated diseases which are deemed to be associated with herbicide exposure include diabetes mellitus. Id. 

In addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA shall consider all information and lay and medical evidence of record. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records are negative for any complaints, symptoms, treatment, or diagnosis of nephropathy or other kidney related disorders.  Similarly, the Veteran's post-service treatment records do not show any evidence of treatment for a nephropathy or other kidney disorder. 

In a January 2009 VA diabetes examination, there was no renal dysfunction.  The Veteran underwent a VA genitourinary examination in February 2010.  He denied kidney problems and did not recall a diagnosis of renal dysfunction.  He reported daytime urination of three to four times and nocturia twice.  He denied hesitancy, dysuria, and urinary tract infection and reported a good stream, fair appetite and stable weight.  He also reported taking medication for kidney protection related to his diabetes.  The examiner performed a physical examination of the Veteran and conducted the relevant laboratory testing.  He concluded that there was no evidence of nephropathy based on the Veteran's laboratory results.   

The Veteran appeared at a hearing before a Decision Review Officer at the RO in September 2010.  When asked if he had ever been diagnosed with nephropathy, he testified that he had been tested but was not given the results.  Regarding symptoms, he stated that sometimes he had to urinate at night.  

The Board finds that the preponderance of the evidence is against finding that the Veteran has nephropathy or other kidney disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). 

Accordingly, where, as here, the evidence indicates that the Veteran does not have the disability for which service connection is sought; there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Thus, there is no basis upon which to award service connection.

ORDER

Service connection for nephropathy is denied.
REMAND

The Board finds that a remand is necessary to obtain an adequate opinion on the Veteran's claims of service connection for skin cancer and generalized infections of the skin.

In the February 2010 genitourinary VA examination, the examiner reported that he discussed the case with the dermatology chief who indicated that the Veteran's skin problems have no association with herbicides or diabetes.  Therefore, the examiner concluded that a detailed skin examination was deferred.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the VA declined to obtain a detailed skin examination for the Veteran, it solicited an opinion.  The Board finds the opinion to be inadequate as there is no indication that the physician who provided the opinion performed a review of the Veteran's record and no opinion was provided regarding whether the Veteran's skin disorders were due directly to service.  Therefore, remand for an adequate opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorders, including skin cancer and generalized skin infections that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.  The Veteran is service-connected for diabetes mellitus, type 2.  

The examiner should provide an opinion regarding whether it is at least as likely as not that the Veteran currently has a skin disorder, including generalized skin infections and/or squamous cell carcinoma, that is due to his herbicide exposure in service or is otherwise causally or etiologically related to his military service (regardless of the fact that such a disorder may not be presumed to be associated with herbicide exposure). 

Alternatively, the examiner should provide an opinion regarding whether it is at least as likely as not that the Veteran currently has a skin disorder, including generalized skin infections and/or squamous cell carcinoma that is secondary to his diabetes mellitus.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


